Pottle, J.
None of the questions which it is sought to raise by the affidavit of illegality in this case can be determined without a consideration of the judgments and records, the validity and construction of which are brought in question hy the affidavit. No copy of such judgments being attached to the affidavit of illegality or set out therein, it must be presumed that in passing upon the case the trial judge correctly determined these questions, or else that he was unable to determine them by reason of the indefinite and uncertain averments of the affidavit.

Judgment affirmed.

Franklin & Langdale, for plaintiff in error.
R. G. Dickerson, S. 0. Townsend, contra.